Citation Nr: 1033113	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota


THE ISSUES

Entitlement to an evaluation in excess of 30 percent for service-
connected depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 RO decision, which continued a 10 
percent evaluation for service-connected depression.

Subsequently, in a November 2009 rating decision, the RO 
increased the evaluation of the Veteran's service-connected 
depression from 10 percent to 30 percent, effective August 29, 
2008.  Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

In May 2010, a videoconference hearing was held before the 
undersigned Veterans Law Judge at the St. Paul, Minnesota RO. A 
transcript of that proceeding has been associated with the claims 
folder.


FINDING OF FACT

The Veteran's service-connected depression is manifested by 
complaints of thoughts of suicide, obsessional rituals, panic 
attacks, depression, impaired impulse control, difficulty 
adapting to stressful circumstances, and difficulty establishing 
and maintaining effective relationships. 






CONCLUSION OF LAW

An evaluation of 50 percent, but no more, is assigned for 
service-connected depression.  See 38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.321, 
4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

A September 2008 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran 
was aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  This letter informed him 
that additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  Additionally, this letter 
described how appropriate disability ratings and effective dates 
were assigned.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
medical records are in the file.  All records identified by the 
Veteran as relating to this claim have been obtained, to the 
extent possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The Veteran was provided with a VA psychiatric examination most 
recently in September 2009.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected depression since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the 
Veteran's medical records and thoroughly interviewed and examined 
the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Board finds this examination report to be thorough and consistent 
with contemporaneous medical records.  Thus, the Board concludes 
that the examination in this case is adequate upon which to base 
a decision with regard to the Veteran's claim for an increased 
evaluation.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v.  Brown, 
7 Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Veteran is seeking entitlement to an evaluation in excess of 
30 percent for service-connected depression.

The Board notes that the Veteran's service-connected depression 
is evaluated under Diagnostic Code 9434.  The regulations 
establish a general rating formula for mental disabilities.  See 
38 C.F.R. § 4.130 (2009).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of the 
term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's disability that affect the 
level of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events). 

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF 
score is, of course, just one part of the medical evidence to be 
considered and is not dispositive.  The same is true of any 
physician's statement as to the severity of a disability.  It 
remains the Board's responsibility to evaluate the probative 
value of any doctor's opinion in light of all the evidence of 
record.  

After a careful review of the record and for reasons and bases 
expressed immediately below, the Board finds that a higher rating 
of 50 percent is warranted for the Veteran's service-connected 
depression.  A rating in excess of 50 percent is not warranted. 

The Board notes that the Veteran underwent a VA psychiatric 
examination most recently in September 2009.  The examiner 
reviewed the medical records.  The Veteran described his mood as 
"just sorta so-so, don't get real excited about anything".  The 
Veteran went on to indicate that he feels depressed much of the 
time, which he attributes to "just everyday life".  The Veteran 
reported occasional feelings of hopelessness/helplessness but 
denied suicidal ideation.  His energy level was low, and his 
self-esteem was fair.  The Veteran reported that he drinks 10 to 
12 shots of whiskey per night.  (Although, it was later clarified 
in a separate statement that he drinks 10 to 12 beers per night.)  
The Veteran reported that he lives with his wife of 27 years and 
his son.  He also has a daughter who does not live at home.  He 
described his marital relationship as "pretty good".  The 
Veteran reported that he'd "like to kill" his son and indicated 
that they have gotten into physical alterations in the past.  He 
reported a positive relationship with his daughter.  The Veteran 
reported no close friends outside of his family.  He enjoys 
riding his motorcycle and fixing it up.  The examiner noted that 
he is present employed.  The Veteran was noted as being casually 
dressed with unremarkable psychomotor activity and unremarkable 
speech.  His affect was constricted and his mood was depressed.  
He had some short attention span disturbance.  His orientation 
was intact with regard to person, time, and place.  His thought 
process and thought content were unremarkable.  He had no 
delusions or hallucinations.  He understands the outcome of his 
behavior and has no sleep problems.  It was noted that the 
Veteran has inappropriate behavior.  The Veteran again indicated 
that he has gotten into physical altercations with his son and 
says he would "like to hurt him" but denied homicidal ideation.  
He reported that he gets mad at people all the time.  It was 
noted that the Veteran does not have obsessive/ritualistic 
behavior, panic attacks, homicidal thoughts, or suicidal 
thoughts.  He has poor impulse control.  The Veteran indicated 
that he throws paint balls at other drivers while riding his 
motorcycle due to road rage.  It was noted that he is able to 
maintain minimum personal hygiene.  The Veteran has normal remote 
memory and mildly impaired recent memory and immediate memory.  
The Veteran reported that he works as a school bus driver and as 
a motorcycle safety instructor.  The Veteran was diagnosed with a 
depressive disorder.  He was assigned a GAF score of 62.  The 
examiner noted that there is not total occupational or social 
impairment due to mental disorder signs and symptoms.  
The Veteran also underwent a VA examination in September 2008.  
The examiner reviewed the claims file.  When asked about his 
typical mood, the Veteran stated "I guess it's okay, kinda float 
along in the middle".  The Veteran denied a significantly 
depressed mood.  He reported occasional feelings of 
hopelessness/helplessness due to knee and back pain.  He denied 
suicidal ideation but stated that he occasionally wonders why he 
is around.  The Veteran reported fatigue and reduced energy.  He 
reported fair self-esteem.  He did not report significant anxiety 
but stated that he was concerned about his ability to keep his 
job due to back pain.  The Veteran reported that he lives with 
his wife of 26 years, his daughter, and his son.  He described 
his marital relationship in fairly positive terms.  The Veteran 
also reported good relationships with his children.  He has no 
close friends outside of his family.  He enjoys riding his 
motorcycle.  The Veteran reported that he drinks 1 to 6 drinks 
each day at home after work.  The Veteran was noted as being 
casually dressed with unremarkable psychomotor activity and 
unremarkable speech.  His affect was appropriate and his mood was 
occasionally mildly depressed.  His orientation was intact with 
regard to person, time, and place.  His thought process and 
thought content were unremarkable.  He had no delusions or 
hallucinations.  He understands the outcome of his behavior and 
reported that he would not sleep at all without medication.  It 
was noted that the Veteran does not have inappropriate behavior.  
It was also noted that the Veteran does not have 
obsessive/ritualistic behavior, panic attacks, homicidal 
thoughts, or suicidal thoughts.  He has poor impulse control.  He 
has no episodes of violence.  The Veteran reported road rage 
behavior.  He stated that he throws paint balls at other drivers 
while riding his motorcycle.  He is able to maintain minimum 
personal hygiene.  His remote memory was noted as normal, but his 
recent and immediate memory were noted as mildly impaired.  The 
examiner noted that the Veteran worked as a motorcycle safety 
instructor and a school bus driver.  He was diagnosed with a 
depressive disorder, not otherwise specified, and assigned a GAF 
score of 70.  The examiner noted that there is not total 
occupational and social impairment due to mental disorder signs 
and symptoms.     

Additionally, the Board has reviewed the Veteran's relevant VA 
treatment records.  In a May 2009 VA treatment record, the 
Veteran was noted as having depressive symptoms with lack of 
motivation and decreased social interaction.   He rated his 
depression as a 4 or 5 on a scale of 1 to 10.  In a March 2009 VA 
treatment record, the Veteran was noted as having coherent, 
relevant, fluent speech of normal rate and volume.  His mood was 
described as dysphoria, worse.  His affect was appropriate with 
full range.  His thought process was logical and goal-oriented.  
He denied hallucinations, delusions, and homicidal or suicidal 
ideations or plans.  His orientation/cognition was fair.  His 
memory was poor.  His insight was fair, and his judgment was 
fair.  In a September 2008 VA treatment record, the Veteran was 
noted as having depressive symptoms which are under control.  He 
reported that he was sleeping well. 

The Board has also considered the Veteran's lay assertions and 
testimony and the testimony of his spouse.  Specifically, at the 
May 2010 hearing, the Veteran reported that he has anger problems 
and panic attacks.  The Veteran has certain rituals that he must 
perform before he goes to bed at night or he will have panic 
attacks.  He reported having had thoughts of suicide.  It was 
reported that, while the Veteran has maintained a marriage for 31 
years, this would not have been possible if his spouse was not so 
accommodating.  While the Veteran does have activities that he 
enjoys, they are solitary activities.  He does not join clubs or 
groups.  He also has memory issues with regard to paying bills, 
the names of relatives, birthdays, etc.  While the Veteran is 
currently employed, his symptoms prevent him from working an 8-
hour day in an environment where he has to deal with co-workers.  
It was asserted that he can maintain his current employment as a 
bus driver because he has several breaks throughout the day 
during which he can recuperate and he generally does not have to 
work with others.  Additionally, the Board notes that the Veteran 
indicated in his March 2009 VA Form 9 Appeal that he has a very 
specific ritual of emptying his pockets at night and laying the 
objects on the counter in a certain way.  If these objects are 
not in the correct position, he panics.   He also has to have his 
food separated on his plate.  The food cannot be mixed together.   

As an initial matter, the Board notes that service connection for 
the Veteran's depression was initially granted as secondary to 
other service-connected disabilities.  Service connection may be 
granted, on a secondary basis, for a disability which is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310 (2009).  Similarly, any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service-connected.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the 
nonservice-connected disease or injury is said to have been 
aggravated by the service-connected disease or injury.  38 C.F.R. 
§ 3.310.  In cases of aggravation of a Veteran's nonservice-
connected disability by a service-connected disability, the 
Veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

In this instance, the Veteran was initially granted service 
connection in a December 2000 Board decision for that degree of 
disability (but only that degree) by which the Veteran's 
psychiatric disability had been aggravated over and above the 
level of disability which would be present otherwise without his 
knee impairment.  It was specifically noted that, to this limited 
extent, the appeal was granted.  This grant was based on the 
Board's determination that the Veteran had an acquired 
psychiatric disability that had been minimally increased in 
severity as a result of service-connected knee disabilities.  

As a result of this grant, the Veteran underwent a VA examination 
in August 2001, at which the examiner determined that the 
Veteran's depression was minimal, and the contribution of the 
chondromalacia to this was minimal, not amounting to more than 
about 15 percent currently.  Based upon this examination and the 
other available medical evidence of record at that time, the RO 
determined in an October 2001 rating decision that the symptoms 
of the Veteran's depression met the criteria for a 30 percent 
evaluation.  However, as only 15 percent of the Veteran's total 
symptomatology related to depression was due to his other 
service-connected disabilities, the scheduler rating of the 
Veteran's depression actually due to service-connected 
disabilities would be 4.5 percent.  The RO determined that, as 
there is no compensable evaluation for a condition that is 4.5 or 
5 percent disabling, the percentage would be rounded up to the 
nearest evaluation, or 10 percent disability.  Therefore, 
despite, the fact that the Veteran met the criteria for 30 
percent evaluation, it was found that the symptoms of his 
depression actually related to his service-connected disabilities 
only met the criteria of approximately a 10 percent evaluation. 

The Board notes that this decision was not appealed within one 
year of its issuance and, therefore, became final.  As such, the 
Board is of the opinion that it has no jurisdiction to review the 
determinations made in that decision regarding the percentage of 
the Veteran's overall psychiatric disability evaluation that pre-
existed the aggravation of this disability.  The Board notes the 
arguments set forth by the Veteran's representative at the May 
2010 hearing.  However, again, the October 2001 rating decision 
is not on appeal before the Board.  Therefore, the Board has no 
jurisdiction to review how that decision determined the pre-
existing level of severity of the Veteran's depression and must 
continue to use the already determined pre-existing baseline 
level of disability in determining the current evaluation. 

Upon thorough review and consideration of the aforementioned 
medical and lay evidence, the Board concludes that the 
preponderance of the evidence reflects that the Veteran's 
depression more nearly approximates the criteria of a 70 percent 
rating.  The Veteran and his spouse testified at the May 2010 
hearing that his symptoms include thoughts of suicide, 
obsessional rituals, severe panic, depression, impaired impulse 
control, difficulty adapting to stressful circumstances, and 
difficulty establishing and maintaining effective relationships.  
While the medical evidence of record does not necessarily reflect 
these symptoms or complaints to the degree of severity asserted 
at the hearing, the Board finds that the Veteran is competent to 
testify to such matters.  Additionally, while the Veteran does 
not demonstrate all of the symptoms listed under the criteria for 
a 70 percent evaluation, the Board notes that it is not necessary 
that he do so.  His overall symptoms reflect that his disability 
more nearly approximates the criteria set forth for a 70 percent 
evaluation.  However, for the reasons discussed above, the 
Veteran will be entitled to compensation for only a 50 percent 
evaluation, in light of the pre-existing level of disability that 
was previously determined by a decision not currently on appeal.     

The Board has considered whether the medical and lay evidence 
support a higher evaluation of 100 percent.  However, there is no 
indication in the medical or lay evidence of record that the 
Veteran has gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, disorientation as to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  As such, 
the Veteran's depression does not meet the criteria for a 100 
percent evaluation.  

In addition, in rendering this decision, the Board has taken into 
account that the Veteran's GAF score has been recorded at a 62 
and a 70.  See VA examination report, September 2008 and 
September 2009.  GAF scores ranging between 61 and 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Upon review of the claims file, the 
Board finds that the Veteran's symptoms are adequately rated 
under his current evaluation. 

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Board notes that it was reported at the May 2010 hearing that 
the Veteran is limited in the types of jobs he can maintain due 
to his disability.  However, with respect to the first prong of 
Thun, the evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected depression is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
disorder with the established criteria shows that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.  There is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The Board, 
therefore, has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In summary, the Board concludes that the evidence supports an 
increased rating of 50 percent, but that the preponderance of the 
evidence is against the claim for a rating higher than 50 
percent.  The benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application as there is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings has been considered and is not for application.  See 
Hart, supra.


ORDER

Entitlement to a 50 percent evaluation, but no more, for service-
connected depression, is granted, subject to the laws and 
regulations governing the payment of monetary awards.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


